DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libinaki et al. (US 2014/0255509 A1; Sep. 11, 2014).
Regarding claim 1, Libinaki discloses a method for treating an animal comprising administering to the animal a mixture of a mono-tocopheryl phosphate and a di-tocopheryl phosphate ([0011]-[0015], [0034]-[0035]).
Libinaki discloses that the ratio of mono-tocopheryl phosphate to di-tocopheryl phosphate can be 2:1 ([0017]). Therefore, Libinaki discloses that the di-tocopheryl phosphate is in a proportion of 33%, thus falling within the claimed range of at least 10% by weight of the tocopheryl phosphate mixture. 
Libinaki discloses that the composition is used to treat inflammation and/or infection in breast or udder tissue to increase performance in providing milk ([0002]-[0010]). Libinaki teaches that such inflammation and/or infection is a result of mastitis, which can result in loss of appetite and loss of weight in an animal ([0106]). Therefore, as Libinaki discloses treating mastitis so that an animal produces milk, Libinaki discloses improving appetite and weight gain as such condition, e.g. mastitis, is known to make an animal lose appetite and weight. As the process of an animal producing milk and gaining weight is related to the growth of the animal, Libinaki discloses that the improved performance parameter is a growth performance.
Regarding claims 2-3, Libinaki teaches that the animal can be a livestock animal ([0034]).
Regarding claim 5, Libinaki further teaches that the mixture is administered orally ([0035]).
Regarding claim 6, Libinaki additionally discloses that the mixture can be added to a ration of animal feed ([0124]-[0125]).
Regarding claim 7, Libinaki discloses that the composition can be administered to an animal that has already hatched and developed, and further that the mixture can be added to a ration of feed ([0034]-[0035], [0124]-[0125]). Therefore, Libinaki discloses that the ration of animal feed is a finisher diet as the animal is well beyond hatching. 
Regarding claim 11, Libinaki discloses that the composition is used to treat inflammation and/or infection in breast or udder tissue to increase performance in providing milk ([0002]-[0010]) for commercial production. Therefore, Libinaki discloses that a performance parameter is improved under stressed conditions (e.g. inflammation and/or infection) in commercial production environments. 
Regarding claims 12 and 13, as stated above with respect to claim 1, Libinaki discloses that the performance parameter is growth performance. Libinaki teaches that the inflammation and/or infection is a result of mastitis, which can result in loss of appetite and loss of weight in an animal ([0106]). Therefore, as Libinaki discloses treating mastitis so that an animal produces milk, Libinaki also discloses improving appetite and weight gain as such condition, e.g. mastitis, is known to make an animal lose appetite and weight. Therefore, Libinaki discloses that the improved growth performance parameter is weight gain and feed efficiency (e.g. an increase in appetite results in an improved average daily feed intake) as the treatment of mastitis in Libinaki increases an animal’s appetite and increases the weight of the animal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Libinaki et al. (US 2014/0255509 A1; Sep. 11, 2014) as applied to claim 1 above. 
Regarding claim 4, Libinaki discloses that the animal is a livestock animal as described above, but fails to specifically disclose that the animal is a juvenile. 
However, it would have been obvious to administer the mixture to an animal of any age that shows signs of mastitis, to which the composition of Libinaki is used to treat. Administering the composition to a juvenile animal would merely yield the predictable result of effectively treating any inflammation or infection in the breast or udder tissue of the juvenile. 
Regarding claims 8-10, Libinaki discloses that the dosage of the mixture is about 0.1 to about 20 mg/kg (e.g. 0.1 to 20 ppm), which can be administered in a single or multiple doses ([0131]). Therefore, Libinaki discloses that the ration of animal feed comprises the mixture in an amount overlapping the claimed ranges in claims 8-10 as Libinaki discloses an amount up to 20ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)





Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEPHANIE A COX/Primary Examiner, Art Unit 1791